Heisel, J.,
charged the jury in part:
In this case the defendant is charged with the violation of one of our statutes which provides that—
“Whoever shall buy, receive or conceal any money, goods or other thing being the subject of larceny, which shall have been stolen or taken by robbery knowing the same to have been stolen or taken by robbery, shall be deemed guilty,” etc.
The defendant is charged in one count of the indictment with having bought a crate of chickens, and in another with having received them, and in another count with having concealed them. Any one of these counts is sufficient, if, in your judgment, there is sufficient proof to support any of them.
[1] It is necessary for the State to satisfy you, first, that the goods had been stolen, second, that this defendant bought them, or received them, or concealed them, knowing them to have been stolen. Those are the elements necessary to a conviction in this case.
[2, 3] It is proper for you to consider what was paid for the goods, as an element going to show knowledge on the part of the defendant, that is, if goods are bought below the price of such goods at that particular time, that might be an- indication that something was wrong. Whether it is sufficient indication to satisfy you that the defendant knew they were stolen is for your determination, because you are the sole judges of the weight and value of the evidence.
Verdict, guilty, with recommendation to mercy.